{¶ 10} The Supreme Court of Ohio has recently provided some guidance on the issue of strict liability offenses. State v. Collins
(2000), 89 Ohio St.3d 524. In determining that criminal non-support of children was not a strict liability offense the Court stated:
 {¶ 11} "[T]he General Assembly itself has established the test for determining strict criminal liability in R.C. 2901.21(B). That statute provides that where a statute defining a criminal offense fails to expressly specify a mental culpability element, e.g., negligence, recklessness, or intentional conduct, proof of a violation of the criminal provision requires a showing of recklessness, absent a plain indication in the statute of a legislative purpose to impose strict criminal liability. R.C. 2901.21(B). It is not enough that the General Assembly in fact intended imposition of liability without proof of mental culpability. Rather the General Assembly must plainly indicate that intention in the language of the statute. There are no words in R.C.2919.21(B) that do so.
 {¶ 12} "Were we to accept the state's argument that public policy considerations weigh in favor of strict liability, thereby justifying us in construing R.C. 2919.21(B) as imposing criminal liability without a demonstration of any mens rea, we would be writing language into the provision which simply is not there — language which the General Assembly could easily have included, but did not. Cf. State v. Young
(1988), 37 Ohio St.3d 249, 525 N.E.2d 1363 (violation of R.C. 2907.32.3[A][3], providing that `no person shall,' e.g., possess or view, any material or performance involving a minor who is in a state of nudity, requires showing of recklessness); State v. McGee (1997),79 Ohio St.3d 193, 680 N.E.2d 975 (violation of R.C. 2919.22[A], which provides that `no person, who is the parent *** of a child under eighteen years of age ***, shall' endanger that child, requires showing of recklessness). Clearly, society has just as compelling a need to protect children from sexual exploitation and child endangerment as it does to ensure payment of court-ordered child support obligations." Id. at 529-530.
 {¶ 13} Moreover, the Second District has specifically held that R.C. 2919.24 is not a strict liability offense. State v. Pappas (Dec. 14, 2001), 2nd Dist. No. 2001-CA-23.
 {¶ 14} However, I concur in judgment because there was more than sufficient evidence of recklessness on the part of defendant here to convict.